Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 1 of 14 PageID 445




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

ARTHUR GILFUS,

       Plaintiff,

v.                                                       Case No: 8:18-cv-2941-CEH-CPT

MCNALLY CAPITAL, LLC.,

       Defendant.
___________________________________/

                                         ORDER

       This matter comes before the Court on Defendant McNally Capital, LLC’s

Dispositive Motion to Dismiss Second Amended Complaint. Doc. 39. Defendant

requests the Court dismiss with prejudice Plaintiff’s Second Amended Complaint for

failing to state a claim. Plaintiff filed a memorandum in opposition. Doc. 40. The

Court, having considered the motion and being fully advised in the premises, will deny

Defendant McNally Capital, LLC’s Dispositive Motion to Dismiss Second Amended

Complaint.

I.     BACKGROUND1

       Plaintiff Arthur Gilfus (“Plaintiff”), along with his two potential partners,

sought opportunities in the construction equipment sales industry (“the industry”) to




1
 The following statement of facts is derived from the Plaintiff’s Second Amended Complaint
(Doc. 38), the allegations of which the Court must accept as true in ruling on the instant
motion. See Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro
Am., S.A. v. Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 2 of 14 PageID 446




acquire and rebuild struggling businesses. Doc. 38, ¶ 10. Plaintiff’s approach was to

package a multi-tiered business plan that structures a deal from start to finish including

identifying targets for acquisition, locating financing options, and preparing a detailed

proprietary plan to transform a proposed struggling business into a successful new

enterprise. Id. ¶ 11. Ultimately, through his endeavors, Plaintiff was referred to

Defendant, McNally Capital, LLC, (“Defendant”) in 2016. Id. ¶ 16. Plaintiff scheduled

a teleconference with Defendant to discuss his confidential, tailored, unique and

proprietary business plan (“Evaluation Material”) for a particular vulnerable target

that Plaintiff had identified through his research and knowledge in the industry. Id. ¶

17. Before the conference, Plaintiff and Defendant signed a non-disclosure agreement

(“First NDA”) in December 2016. Id. ¶ 19; see also Doc. 38-1. During the January 2017

conference, Ward McNally, on behalf of Defendant, indicated his company’s desire

to be involved in the specific business plan acquisition. Doc. 38, ¶ 20. Defendant

promised during the January 2017 telephone call and multiple times thereafter that

any deal arising from Plaintiff’s disclosure of the Evaluation Material would include

consideration for Plaintiff, including a finder’s fee, equity in the new company, and

employment. Id. ¶ 22.

      After assurances of confidentiality, Plaintiff disclosed to Defendant that

Nortrax, Inc., a John Deere Construction and Forestry Company (“Deere”) franchise

in Florida, was the ideal prospect for acquisition and rebuilding. Id. ¶ 23. Plaintiff

previously worked at Nortrax and another Deere franchise, and he had familiarity with

the workings at Deere. Id. Defendant did not have the insider knowledge or
                                            2
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 3 of 14 PageID 447




understanding of the industry as Plaintiff did. Id. ¶¶ 25, 26. Under strict confidence

and based on Defendant’s assurances, promises, and encouragement, Plaintiff

provided Defendant with the Evaluation Material. Id. ¶ 27. Defendant agreed to

protect Plaintiff’s anonymity and further agreed that none of the confidential

information would be shared without express approval from all parties. Id. ¶ 28.

      As discussions between Plaintiff and Defendant developed regarding the deal,

Defendant proposed the idea of shopping the deal to prospective buyers. Id. ¶ 30.

Notwithstanding, Defendant appeared to be solely focused on one buyer, Dobbs

Management Services, LLC (“Dobbs”). Id. ¶ 31. Plaintiff alleges that after multiple

communications and meetings, the parties developed a potential deal with Dobbs for

acquiring Nortrax pursuant to the confidential Evaluation Material. Id. ¶ 32.

      As the deal was being developed, a Mutual Non-Disclosure Agreement

(“Second NDA”) was signed between Defendant and Deere on March 6, 2017. Id. ¶

33; see also Doc. 38-2. Soon thereafter, Plaintiff had to sign a joinder in that agreement.

Docs. 38, ¶ 34; 38-3. During their business dealings, Plaintiff introduced Defendant to

key individuals in the industry beyond the scope of Defendant’s traditional business.

Doc. 38, ¶ 32. Pursuant to the understanding and agreement of the parties, Plaintiff

continued to communicate with Defendant, travelling at his own expense and effort

to facilitate the business relationship. Id. ¶ 36. As Defendant became more familiar

with the industry and confidential materials, it marginalized Plaintiff’s role in the deal

and excluded Plaintiff while using Plaintiff’s confidential materials to pursue the deal.

Id. ¶ 37. Defendant focused solely on Dobbs as the buyer and developed no other
                                            3
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 4 of 14 PageID 448




prospects, contrary to Defendant’s representations. Id. ¶¶ 39, 40. Defendant’s

continued violation of the First NDA became more blatant as Defendant and Dobbs’

representatives openly utilized and discussed Plaintiff’s confidential information

without Plaintiff’s permission, resulting in damages to Plaintiff. Id. ¶¶ 41–44.

      Plaintiff confronted Defendant about the unauthorized use of the confidential

material and the apparent negotiations occurring without Plaintiff’s involvement. Id.

¶ 47. Defendant gave Plaintiff reassurances, but as time went on, Defendant actually

ignored and excluded Plaintiff from the negotiations, proceeding forward with a deal

to acquire Nortrax based on Plaintiff’s confidential information, but without Plaintiff.

Id. ¶¶ 48, 49. Defendant, with Dobbs, purchased Nortrax using Plaintiff’s Evaluation

Material and to Plaintiff’s detriment and exclusion. Id. ¶ 53. Plaintiff was not

compensated in any respect from Defendant. Id. ¶ 52.

      Plaintiff sued Defendant in December 2018 in a five-count complaint alleging

breach of contract, breach of fiduciary duty, breach of implied duty of good faith and

fair dealing, promissory estoppel, and unjust enrichment. Doc. 1. Defendant moved

to dismiss the complaint (Doc. 10), and the Court granted Defendant’s motion and

allowed Plaintiff leave to amend his complaint. Doc. 32. A First Amended Complaint

was filed September 23, 2019. Doc. 34. The amended complaint was filed by “HDP

Advisors” as Plaintiff. Id. at 1. Plaintiff never requested leave to substitute HDP

Advisors as the named Plaintiff. Defendant moved to dismiss the amended complaint,

which the Court granted. Docs. 35, 37. Thereafter, Plaintiff filed the Second Amended

Complaint. Doc. 38. Defendant then filed the instant motion to dismiss the Second
                                            4
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 5 of 14 PageID 449




Amended Complaint with prejudice (Doc. 39), and Plaintiff responded in opposition

(Doc. 40).

II.    LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a

“short and plain statement of the claim showing that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels,

conclusions and formulaic recitations of the elements of a cause of action are

insufficient. Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Furthermore, mere naked assertions are not enough. Id. A complaint must contain

sufficient factual matter, which, if accepted as true, would “state a claim to relief that

is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citation omitted). The court, however, is not bound to accept as true a legal conclusion

stated as a “factual allegation” in the complaint. Id.

III.   DISCUSSION

       Defendant argues the Second Amended Complaint still fails to state a claim

against it, and because Plaintiff is on his third attempt, his claims should be dismissed

with prejudice. Plaintiff responds that he has adequately pleaded claims against

Defendant for breach of contract, breach of fiduciary duty, promissory estoppel, and

unjust enrichment, and therefore Defendant’s motion should be denied.



                                            5
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 6 of 14 PageID 450




A.     Breach of Contract – Count I

       In Count I, Plaintiff sues Defendant for breach of contract. To state a claim for

breach of contract under Illinois law,2 a plaintiff must allege “the existence of a valid

and enforceable contract, performance by the plaintiff, breach of the contract by the

defendant, and resultant damages or injury to the plaintiff. . . . A valid and enforceable

contract requires an offer, an acceptance, and consideration.”3 Sheth v. SAB Tool Supply

Co., 990 N.E.2d 738, 754 (Ill. App. Ct. 2013) (internal citations and quotations

omitted).

       The Court previously dismissed Plaintiff’s breach of contract claim for failing to

identify under which contract Plaintiff was asserting his claim. See Doc. 32 at 9.

Plaintiff has now clarified that he is suing under the First NDA. In Count I, Plaintiff

alleges the parties entered into the First NDA on December 28, 2016. Doc. 38, ¶ 57.

Plaintiff performed all conditions under the First NDA by revealing confidential

Evaluation Material and other valuable information to Defendant, who was

previously unaware of such information. Id. ¶ 59. Plaintiff shared the confidential

information with Defendant in consideration for Defendant’s promises. Id. ¶ 61.

Defendant materially breached the First NDA when it used and shared the


2
  The First NDA provides that the agreement is governed by the laws of Illinois. Doc. 38-1 at
3. Additionally, the parties agree that Illinois law governs Plaintiff’s breach of contract claims,
see, e.g., Doc. 39 at 6; Doc. 40 at 3. The Court applies Illinois law to Count I.
3
  Both parties cite to Florida case law, but the elements under Illinois law are the same. See
Alpha Sch. Bus Co. v. Wagner, 391 910 N.E.2d 1134, 1158 (2009) (“To state a cause of action
for breach of fiduciary duty, a plaintiff must allege and ultimately prove (1) a fiduciary duty
on the part of the defendant, (2) a breach of that duty, (3) an injury, and (4) a proximate cause
between the breach and the injury.”).
                                                6
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 7 of 14 PageID 451




confidential Evaluation Material without Plaintiff’s authorization. Id. ¶ 62. The

disclosure of the confidential material by Defendant was done without express

authorization by Plaintiff. Id. ¶ 63. The Nortrax deal would not have occurred without

the unauthorized disclosure of information. Id. ¶ 64. As a result of Defendant’s breach,

Plaintiff suffered damages. Id. ¶ 65. The Court finds these allegations are sufficient to

state a claim for breach of contract.

      Defendant argues Plaintiff fails to state a claim for breach of contract because

disclosure of the confidential information to Dobbs was permitted by the contract.

Doc. 39 at 4. According to Defendant, since Dobbs was a potential financing source,

any disclosure to Dobbs was not only contemplated by the agreement but authorized

by it. In pertinent part, the First NDA states:

             [A]ny of such information may be disclosed to its officers,
             employees, advisors, clients, agents, potential financing
             sources and representatives . . . who need to know such
             information for the purpose of evaluating any such possible
             transaction between the Company4 and McNally[.]

Doc. 38-2 at 2. While Defendant argues that Dobbs was a “potential financing source,”

the Court must accept Plaintiff’s well-pleaded allegations as true. Plaintiff alleges that

the disclosure to Dobbs was “unauthorized,” and that no disclosure was permitted

absent express prior approval from Plaintiff. The language of the First NDA reflects

that disclosure is permitted in connection with “evaluating a possible transaction



4
  “Company” is identified in the First NDA as “[a]n entity to be formed including the
following individuals: Terry North, Art Gilfus, Mark Hollister, related to the Nortrax
Venture.” Doc. 38-1 at 2.
                                            7
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 8 of 14 PageID 452




between the Company and McNally.” But according to Plaintiff, the disclosure to

Dobbs did not occur for purposes of Dobbs’ evaluation of a deal between Plaintiff and

Defendant, but rather was surreptitiously done as Plaintiff was being completely cut

out of the deal. Plaintiff adequately alleges the existence of a contract, Plaintiff’s

performance under the contract, Defendant’s breach, and resulting damages to state a

cause of action for breach of contract.

      Defendant additionally argues Plaintiff fails to sufficiently plead damages

because Plaintiff cannot rely on Defendant’s alleged oral promises to provide him a

finder’s fee, equity, and an employment contract as those terms are not provided for

in the written contract. Defendant is correct that these specific terms of renumeration

are not contained in the agreement. However, review of the Second Amended

Complaint reveals Plaintiff has adequately alleged he sustained damages because of

Defendant’s breach. Plaintiff alleges he incurred expense and effort due to Defendant’s

representations and breach of the First NDA. Doc. 38, ¶¶ 36, 40. Plaintiff alleges he

suffered damages as a result of Defendant’s breach of the First NDA. Id. ¶¶ 41, 52, 54,

65. The motion to dismiss is due to be denied as to Count I.

B.    Breach of Fiduciary Duty

      To state a claim for breach of fiduciary duty, Plaintiff must plead: (1) the

existence of a fiduciary duty; (2) a breach of that duty; and (3) that such breach was

the proximate cause of his damages. See Gracey v. Eaker, 837 So. 2d 348, 353 (Fla.

2002). The Florida Supreme Court has described a fiduciary relationship in the

following manner:
                                          8
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 9 of 14 PageID 453




              The relation and duties involved need not be legal; they may
              be moral, social, domestic or personal. If a relation of trust
              and confidence exists between the parties (that is to say,
              where confidence is reposed by one party and a trust
              accepted by the other, or where confidence has been
              acquired and abused), that is sufficient as a predicate for
              relief. The origin of the confidence is immaterial.

Doe v. Evans, 814 So. 2d 370, 374 (Fla. 2002) (citation and emphasis omitted).

       In Count II Plaintiff alleges that the parties entered into what was initially an

arms-length relationship in which disclosure of confidential information was protected

by the First NDA. Doc. 38, ¶ 68. As the relationship progressed, Defendant

deliberately solicited Plaintiff’s trust by asking for Plaintiff’s signature on a joinder to

the Second NDA between Deere and Defendant. Id. ¶ 69. The terms of the joinder

compelled Plaintiff to forgo independent opportunities with Deere, which Plaintiff

agreed to do in reliance on Defendant’s representations it would honor the agreement

it had with Plaintiff. Id. ¶ 70. In reliance on the fiduciary relationship with Defendant,

Plaintiff did not attempt to market his Evaluation Material to others. Id. ¶ 72.

Defendant breached the fiduciary relationship by using Plaintiff’s Evaluation Material

to Plaintiff’s detriment and exploiting Plaintiff’s trust by renewing Defendant’s lure of

consideration to solidify the Nortrax deal without Plaintiff. Id. ¶ 74. As a result of

Defendant’s breach of fiduciary duties, Plaintiff suffered damages. Id. ¶ 75.

       Defendant moves to dismiss Count II arguing Plaintiff fails to allege facts to

create the existence of a fiduciary relationship under Florida law. Specifically,

Defendant contends this is an arms-length business transaction and Plaintiff alleges no

facts to support a fiduciary relationship. Generally, in an arms-length transaction,
                                             9
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 10 of 14 PageID 454




 “there is no duty imposed on either party to act for the benefit or protection of the

 other party, or to disclose facts that the other party could, by its own diligence have

 discovered.” Weinberg v. Advanced Data Processing, Inc., 147 F. Supp. 3d 1359, 1367

 (S.D. Fla. 2015) (citing Watkins v. NCNB Nat’l Bank, N.A., 622 So.2d 1063, 1065 (Fla.

 3d DCA 1993)).

       To state a claim for a breach of a fiduciary or confidential relationship, “a party

 must allege some degree of dependency on one side and some degree of undertaking

 on the other side to advise, counsel, and protect the weaker party.” Watkins v. NCNB

 Nat. Bank of Fla., N.A., 622 So. 2d 1063, 1065 (Fla. 3d DCA 1993) (quoting Bankest

 Imports, Inc. v. ISCA Corp., 717 F. Supp. 1537, 1541 (S.D. Fla. 1989)). Defendant

 contends that Plaintiff makes no allegation of any undertaking by Defendant to raise

 their dealings beyond an arms-length relationship. Defendant also argues that an oral

 confidentiality agreement alone cannot give rise to a fiduciary relationship. Am. Honda

 Motor Co. v. Motorcycle Info. Network, Inc., 390 F. Supp. 2d 1170, 1180 (M.D. Fla. 2005)

 (“oral non-disclosure agreement existed between the parties is not sufficient, without

 more, to create a confidential or fiduciary relationship”).

       Accepting Plaintiff’s well-pleaded allegations as true, the court finds Plaintiff

 relies on more than an oral confidentiality agreement to support his claim of a fiduciary

 relationship. Specifically, Plaintiff alleges Defendant “deliberately sought Plaintiff’s

 trust and confidence as they worked, discussed and built on Plaintiff’s Evaluation

 Material and business plan.” Doc. 38, ¶ 69. Plaintiff alleges Defendant solicited

 Plaintiff’s trust by asking Plaintiff to sign the joinder to the Second NDA between
                                            10
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 11 of 14 PageID 455




 Defendant and Deere. Id. Defendant argues these allegations are not enough citing to

 the Court’s prior order. However, the prior order found that Plaintiff pled no ultimate

 facts identifying the basis for the fiduciary relationship. Taking Plaintiff’s allegations

 as true, the Second Amended Complaint has done that now, and the motion to dismiss

 as to Count II is due to be denied. Because the existence of a fiduciary relationship is

 a fact-intensive inquiry, the Court concludes such determinations are more appropriate

 on a more fully developed record. See, e.g., Catano v. Capuano, No. 18-20223-CIV, 2020

 WL 639406, at *12 (S.D. Fla. Feb. 11, 2020) (Torres, J.) (“[A] claim alleging the

 existence of a fiduciary duty usually is not subject to dismissal under Rule 12(b)(6)

 because it is often impossible to say that [a] plaintiff will be unable to prove the

 existence of a fiduciary relationship.”) (internal quotation marks and citation omitted);

 My Classified Ads, L.L.C. v. Greg Welteroth Holding Inc., No. 8:14-CV-2365-T-33AEP,

 2015 WL 1169857, at *9 (M.D. Fla. Mar. 13, 2015) (Covington, J.) (“The

 determination of whether a fiduciary duty did in fact exist, and whether it was based

 on an implied relationship or express relationship . . . is better suited for the summary

 judgment stage of the proceedings.”).

 C.     Alternative Equitable Claims - Promissory Estoppel & Unjust Enrichment

        In Counts III and IV, Plaintiff asserts promissory estoppel and unjust

 enrichment as alternative claims to his claims based on contract. See Fed. R. Civ. P.

 8(d)(2) (“A party may set out 2 or more statements of a claim or defense alternatively

 . . ., either in a single count . . . or in separate ones. If a party makes alternative

 statements, the pleading is sufficient if any one of them is sufficient.”).
                                             11
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 12 of 14 PageID 456




        In Florida, “[a] cause of action for promissory estoppel contains three elements:

 that the plaintiff detrimentally relied on the defendant’s promise, that the defendant

 reasonably should have expected the promise to induce reliance in the form of action

 or forbearance by the plaintiff, and that injustice can only be avoided by enforcement

 of the promise. Morse, LLC v. United Wis. Life Ins. Co., 356 F. Supp. 2d 1296, 1300 (S.D.

 Fla. 2005) (citing W.R. Townsend Contracting, Inc. v. Jensen Civil Constr., Inc., 728 So. 2d

 297, 302 (Fla. 1st DCA 1999)).

        In Count III Plaintiff alleges that Defendant promised to provide Plaintiff with

 a finder’s fee, equity in the purchase of the new company, and an employment

 contract. Doc. 38, ¶ 77. Plaintiff further alleges he relied on these promises as

 consideration for disclosing confidential information and in anticipation of a “go-

 forward” venture. Id. ¶¶ 77, 80. Defendant knew its promises would induce Plaintiff

 to provide the confidential information. Id. ¶ 79. Plaintiff has lost the value in the

 confidential information and the ability to pursue other deals such that enforcement of

 Defendant’s promises is necessary to avoid injustice. Id. ¶¶ 82–84. Count III states a

 claim for promissory estoppel.

        To establish a claim for unjust enrichment in Florida,

               a plaintiff must show (1) that the plaintiff conferred a benefit
               on the defendant, who has knowledge thereof; (2) that the
               defendant voluntarily accepted and retained the benefit
               conferred; and (3) that the circumstances are such that it
               would be inequitable for the defendant to retain the benefit
               without paying the value thereof to the plaintiff.




                                             12
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 13 of 14 PageID 457




 Spears v. SHK Consulting & Dev., Inc., 338 F. Supp. 3d 1272, 1277 (M.D. Fla. 2018)

 (citations and internal quotation marks omitted).

       In Count IV, Plaintiff alleges that he provided Defendant exclusive benefits

 including access to the Evaluation Material and other valuable information along with

 introductions to individuals in the industry, that Defendant voluntarily accepted and

 retained these benefits, and that Defendant failed to provide consideration to Plaintiff

 for the benefits received. Doc. 38, ¶¶ 86–90. As a result, it would be unjust for

 Defendant to retain the benefits without paying for them. Id. ¶ 91. These allegations

 are sufficient to state a claim for unjust enrichment under Florida law.

       Defendant argues that the contracts at issue are not in dispute, and therefore,

 Plaintiff is precluded from seeking alternative quasi-contractual relief by way of

 promissory estoppel or unjust enrichment. However, Plaintiff has alleged equitable

 claims based on representations and promises by Defendant and considerations

 provided by Plaintiff that are not contained in the written contracts. The Florida

 Supreme Court recognized:

              it has become quite customary, in an abundance of caution,
              to join the common counts [i.e., unjust enrichment] with the
              special count which declares on the express contract, so
              that, if for any reason the plaintiff fails in his proof of the
              express contract, he may have an opportunity to at least
              recover the value of the work actually done or the materials
              actually furnished, or so much thereof as have not been paid
              for, upon an implied contract.

 ThunderWave, Inc. v. Carnival Corp., 954 F. Supp. 1562, 1566 (S.D. Fla. 1997) (quoting

 Hazen v. Cobb–Vaughan Motor Co., 96 Fla. 151, 117 So. 853 (1928)). At this stage of the


                                            13
Case 8:18-cv-02941-CEH-CPT Document 58 Filed 03/08/21 Page 14 of 14 PageID 458




 proceedings, Plaintiff has adequately pleaded his equitable claims in the alternative to

 his contract-based claims. The motion to dismiss as to Counts III and IV is therefore

 due to be denied.

       Accordingly, it is hereby

       ORDERED:

       1.     Defendant's McNally Capital, LLC's Dispositive Motion to Dismiss the

 Second Amended Complaint (Doc. 39) is DENIED.

       2.     Defendant shall file an answer to Plaintiff’s Second Amended Complaint

 within fourteen (14) days.

       3.     By March 26, 2021, the parties shall submit an amended Case

 Management Report.5

       DONE AND ORDERED in Tampa, Florida on March 8, 2021.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




 5
  In preparing an amended case management report, the parties should utilize the Uniform
 Case Management Report form per the new Local Rules (effective Feb. 1, 2021).
 https://www.flmd.uscourts.gov/local-rules
                                           14
